Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
All arguments are moot because the claims to which they pertain have been allowed.
Allowable Subject Matter
Claims 1-20 have been allowed.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the best prior art of record teaches, suggests, or discloses:
Re 1-12: “a flat spring oriented along a length of the first piece of insulating material and movable between a straight configuration and a coiled configuration, such that the spring causes the device to wrap around a beverage container in the coiled configuration.”
Re 13-18: “a first flat bi-stable spring and a second flat bi-stable spring, oriented along a length of the first piece of insulating material and each movable between a straight configuration and a coiled configuration, such that the first and second bi-stable springs cause the device to wrap around a beverage container in the coiled configuration.”

Re 19-20: “a first piece of insulating material; a second piece of insulating material; a shell connected to the second piece of insulating material; a first flat bi-stable spring and second flat bi-stable spring positioned between the first and second pieces of insulating material, the first and second bi-stable springs oriented along a length of the first and second pieces of insulating material and each 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875